In my opinion the evidence in this case is not such as to require as a matter of law an award of compensation. An injury or death to be compensable under our Industrial Act must result from an accident. The time when the deceased first suffered a heart attack is not of controlling importance. He may have experienced his first attack while he was engaged in working at the weir, but such fact alone would not entitle his dependents to compensation. And likewise he may not have suffered an attack until after he had finished his work; yet such fact alone would not preclude his dependents from their right to compensation. And, even though the deceased sustained an injury resulting in death while he was engaged in and as the result of his work for the city, such fact alone would not entitle his dependents to compensation. To be compensable, an injury or the death resulting therefrom must be the result of an accident. This court in the case of TinticMilling Co. v. Ind. Comm., 60 Utah 14, 206 P. 278, 280, 23 A.L.R. 325, quoted with approval the following from Honnold Workmen's Compensation, vol. 1, pp. 274-278:
"The word `accident' refers to the cause of the injury, and it is here used in its ordinary and popular sense, as denoting an unlooked for mishap, or an untoward event, which is not expected or designed by the workman himself, as a physiological injury as a result of the work he is engaged in, an unusual effect of a known cause, a casualty. It implies that there was an external act or occurrence which caused the injury or death. It contemplates an event not within one's foresight and expectation resulting in a mishap causing injury to the employee."
Further on in the same opinion it is said:
"What is termed an accident must be something out of the ordinary, unexpected, and definitely located as to time and place. If the *Page 88 
injury is incurred gradually in the course of the employment, and because thereof, and there is no specific event or occurrence known as the starting point, it is held to be an occupational disease, and not an injury resulting from accident."
The doctrine announced in the Tintic Milling Co. Case, supra, was approved in the case of Cherdron Const. Co. v.Simpkins, 61 Utah 493, 214 P. 593.
The facts which are of controlling importance in the instant case are quite similar to the facts in the case of BambergerCoal Co. v. Ind. Comm., 66 Utah 203, 240 P. 1103. The facts in that case are thus stated in the opinion:
"On the morning of January 31, 1925, Mr. Tullgren applied to the coal company for employment. Under verbal agreement with the foreman of the yard of the coal company he began unloading a car of coal on that morning. The compensation was 15 cents per ton. The coal was to be unloaded at a designated place, and the work was to be completed within 48 hours. The deceased continued at the work of unloading the coal until the noon hour. Nothing appears in the record as to what took place during that time, except that one witness testified that he observed the deceased at his work, and some remark was made to the effect that `this man will give out at the rate he is going on that coal.' At the noon hour the deceased came into the office of the coal company in the yard where he had been unloading the coal, and complained of pain in his chest. He asked some one there for a drink of water. He was told there was a hydrant outside. He got up and opened the door, when he remarked, `I can't get out there,' and returned and sat down. Some one present gave him a drink of water. He took a couple of sips of water, kept on moaning and groaning, and held his chest, and he asked, `Will some one take me home? I am sick.' He also said, `Will some one take me to the drug store.' One of the teamsters or truckmen present took him home. On his way home Mr. Tullgren said, `I can't make it.' He remarked on the way home that he had been out of work for about two months, and thought he overdid himself that forenoon. Mr. Tullgren died within the next 24 hours. A doctor was called, and said, upon examination, that he went over the deceased's chest, but found nothing in the lungs, but the heart was very much enlarged, and was not emptying itself. It was dilated. He described it as what is termed `heart block.' The doctor gave it as his opinion that the deceased had a chronic `myocarditis, a chronic inflammation of the heart muscles.' Commissioner Knerr asked the physician this question: *Page 89 
"`You think then it was by reason of unloading this car of coal, big lumps most of it, was the exciting cause of his death? Answer: No; it was the immediate cause.'"
Upon the foregoing facts the Industrial Commission awarded the widow of Mr. Tullgren compensation. This court by a unanimous opinion annulled the award. In the course of the opinion it is said:
"Applying the facts disclosed by the record to the principles announced in the foregoing cases (Tintic Milling Co. v. Ind.Comm., and Cherdron Const. Co. v. Simpkins, supra), can it be said that there is any testimony showing an accidental injury? No showing is made that anything out of the ordinary happened to the deceased during the time he was unloading the car. Assuming, without so holding, that the statements to the truckman by Mr. Tullgren as he was being driven home that he had over-exerted himself can be considered to have any probative value, that testimony nevertheless fails to show anything out of the ordinary or any accident or untoward or unexpected thing that happened during the work of unloading the car. No time or place is given which can be seized upon as showing anything unexpected or unusual happening during the course of the work."
What was said by this court in the Bamberger Coal Co. Case, supra, is equally applicable to the facts in this case. Both the facts and the principles of law applicable to the two cases cannot well be distinguished. This case, in my opinion, is controlled by the case of Bamberger Coal Co., supra, and therefore the order of the commission should not be disturbed.